UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                           No. 15-1378


RONALD M. GREEN; ROY L. PERRY-BEY,

                     Plaintiffs – Appellants,

          v.

LORETTA E. LYNCH, U.S. Attorney General, in her individual
and official capacity; ANGELA J. MILLER, U.S. Attorney,
Voting Section, in her individual and official capacity; T.
CHRISTIAN HERREN, Chief U.S. Attorney, in his individual
and official capacity; KENT PENDLETON PORTER, Assistant
U.S. Attorney, in his individual and official capacity;
CITY OF NORFOLK, VIRGINIA, a municipal corporation; PAUL D.
FRAIM, Mayor, Member of the Norfolk City Council, in his
individual and official capacity; ANGELIA M. WILLIAMS, Vice
Mayor, Member of the Norfolk City Council, in her
individual and official capacity; ALVETA V. GREEN, Member
of the Norfolk City Council, in her individual and official
capacity; ANDREW ANTHONY PROTOGYROU, “Andy”, Member of the
Norfolk City Council, in his individual and official
capacity; THERESA W. WHIBLEY, Member of the Norfolk City
Council, in her individual and official capacity; PAUL R.
RIDDICK, Member of the Norfolk City Council, in his
individual and official capacity; THOMAS R. SMIGIEL,
“Tommy”, Member of the Norfolk City Council, in his
individual and official capacity; BARCLAY C. WINN, Member
of the Norfolk City Council, in his individual and official
capacity; BERNARD A. PISHKO, City Attorney, in his
individual and official capacity; MELVIN WAYNE RINGER,
Chief Deputy City Attorney, in his individual and official
capacity; NADA NASSAR KAWWASS, Deputy City Attorney, in
his/her individual and official capacity; TERENCE R.
MCAULIFFE, Governor of Virginia, Executive Official, in his
individual  and   official  capacity;  RALPH   S.  NORTHAM,
Lieutenant Governor, Executive Official, in his individual
and official capacity; ELISA LONG, General Registrar,
Member of the Norfolk Electoral Board, in her individual
and official capacity; STEPHANIE ILES, Deputy Registrar,
Member of the Norfolk Electoral Board, in her individual
and official capacity; JAMES H. HINSHAW, Chairman, Member
of the Norfolk Electoral Board, in his individual and
official capacity; DANIEL H. HAWORTH, Vice-Chairman, Member
of the Norfolk Electoral Board, in his individual and
official capacity; W. DONALD BROWN, Secretary, Member of
the Norfolk Electoral Board, in his individual and official
capacity; COMMONWEALTH OF VIRGINIA; CHARLIE JUDD, Member of
the State Board of Elections, in his individual and
official capacity; KIMBERLY BOWERS, Vice-Chairman of the
Board, Member of the State Board of Elections, in her
individual and official capacity; DON PALMER, Secretary of
the Board, Member of the State Board of Elections, in his
individual and official capacity; MARK R. HERRING, Attorney
General of Virginia, in his individual and official
capacity; JOSHUA NOAH LIEF, Senior Assistant Attorney
General, in his individual and official capacity; STUART
ALAN RAPHAEL, Solicitor Attorney General, in his individual
and official capacity; MICHAEL HUGH BRADY, Assistant
Solicitor General, in his individual and official capacity,

                      Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:14-cv-00359-RAJ-DEM)


Submitted:   August 20, 2015             Decided:   August 24, 2015


Before DUNCAN, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ronald M. Green, Roy L. Perry-Bey, Appellants Pro Se. Dennis
Carl   Barghaan,   Jr.,   Assistant  United   States   Attorney,
Alexandria, Virginia; Paul Wilbur Jacobs, II, David Brendan
Lacy, CHRISTIAN & BARTON, LLP, Richmond, Virginia; John David
McChesney, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.

                                 2
PER CURIAM:

      Appellants      appeal     the    district        court’s     order     granting

Defendants’     motions     to   dismiss       their   civil      action.      We   have

reviewed the record and find no reversible error.                      Accordingly,

we   affirm     for   the    reasons     stated        by   the    district       court.

Perry-Bey v. Lynch, No. 2:14-cv-00359-RAJ-DEM (E.D. Va. filed

Mar. 24, 2015; entered Mar. 25, 2015).                       We deny Appellants’

motions to stop election, for a hearing, and for an injunction.

We   dispense    with   oral     argument       because     the    facts    and     legal

contentions     are   adequately       presented       in   the    materials      before

this court and argument would not aid the decisional process.



                                                                              AFFIRMED




                                           3